CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price (1) Amount of Registration Fee(2) MEDIUM-TERM NOTES, SERIES G, 1.125% NOTES DUE 2014 (1) Excludes accrued interest, if any. (2) The filing fee is calculated in accordance with Rule 457(r) under the Securities Act of 1933. PRICING SUPPLEMENT NO. 5 Filed Pursuant to Rule 424(b)(2) Dated December 12, 2011 to Registration No. 333-173364 PROSPECTUS SUPPLEMENT Dated April 7, 2011 and PROSPECTUS Dated April 7, 2011 CATERPILLAR FINANCIAL SERVICES CORPORATION MEDIUM-TERM NOTES, SERIES G, 1.125% NOTES DUE 2014 SUBJECT FINAL PRICING DETAILS Issuer: Caterpillar Financial Services Corporation Title of Securities: Medium-Term Notes, Series G, 1.125% Notes Due 2014 Format: SEC Registered-Registration Statement Number 333-173364 Trade Date/Pricing Effective Time: December 12, 2011 Settlement Date (Original Issue Date): December 15, 2011 Maturity Date: December 15, 2014 Principal Amount: Price to Public (Issue Price): 99.794% Dealers' Commission: 0.25% (25 basis points) of the principal amount All-in-price: 99.544% Net Proceeds to Issuer: Coupon 1.125% Yield to Maturity: 1.195% Spread Multiplier: N/A Spread/Spread Multiplier Reset Option: N/A Optional Reset Dates (only applicable if option to reset spread or spread multiplier): N/A Basis for Interest Rate Reset (only applicable if option to reset spread or spread multiplier): N/A Specified Currency: U.S. Dollars Option to Elect Payment in U.S. Dollars(only applicable if Specified Currency is other than U.S. Dollars): N/A Authorized Denominations (only applicable if Specified Currency is other than U.S. Dollars): N/A Historical Exchange Rate (only applicable if Specified Currency is other than U.S. Dollars): N/A Maximum Interest Rate: N/A Minimum Interest Rate: N/A Interest Payment Dates: Interest will be paid semi-annually on the 15th of June and December of each year, commencing June 15, 2012 and ending on the Maturity Date Stated Maturity Extension Option: N/A Extension Period(s) and Final Maturity Date (only applicable if option to extend stated maturity): N/A Basis for Interest Rate During Extension Period (only applicable if option to extend stated maturity): N/A Original Issue Discount Note: N/A Total Amount of OID: N/A Terms of Amortizing Notes: N/A Redemption Date(s): N/A Redemption Price: N/A Repayment Date(s): N/A Repayment Price(s): N/A Day Count Convention: 30/360 Denominations: Minimum denominations of $1,000 with increments of $1,000 thereafter Joint Lead Managers & Bookrunners: Merrill Lynch, Pierce, Fenner & Smith Incorporated (35.00%) J.P. Morgan Securities LLC (35.00%) Co-Managers: BNP Paribas Securities Corp. (3.00%) Commerz Markets LLC (3.00%) Deutsche Bank Securities Inc. (3.00%) HSBC Securities (USA) Inc. (3.00%) ING Financial Markets LLC (3.00%) Mitsubishi UFJ Securities (USA), Inc. (3.00%) RBC Capital Markets, LLC (3.00%) SG Americas Securities, LLC (3.00%) Standard Chartered Bank (3.00%) TD Securities (USA) LLC (3.00%) Standard Chartered Bank will not effect any offers or sales of any notes in the United States unless it is through one or more U.S. registered broker-dealers as permitted by the regulations of FINRA. Billing and Delivery Agent: Merrill Lynch, Pierce, Fenner & Smith Incorporated Exchange Rate Agent: U.S. Bank Trust National Association Calculation Agent: U.S. Bank Trust National Association CUSIP: 14912L4Y4 Other Terms: N/A CAPITALIZED TERMS USED HEREIN WHICH ARE DEFINED IN THE PROSPECTUS SUPPLEMENT SHALL HAVE THE MEANINGS ASCRIBED THERETO IN THE PROSPECTUS SUPPLEMENT. THE INTEREST RATES ON THE NOTES MAY BE CHANGED BY CATERPILLAR FINANCIAL SERVICES CORPORATION FROM TIME TO TIME, BUT ANY SUCH CHANGE WILL NOT AFFECT THE INTEREST RATE ON ANY NOTES OFFERED PRIOR TO THE EFFECTIVE DATE OF THE CHANGE. 2
